Filed 6/29/15 P. v. Crump CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A140459
v.
STEVEN R. CRUMP,                                                     (Alameda County
                                                                     Super. Ct. No. C166651)
         Defendant and Appellant.


         A jury convicted defendant Steven Crump of one count of criminal threats and one
count of identity theft for having mailed a threatening letter signed with another person’s
name to a public figure.1 As a result of these and prior convictions, he was sentenced
under the Three Strikes law to 30 years to life in prison. On appeal, he claims the trial
court improperly (1) failed to revisit whether he was mentally competent after counsel
was appointed for him; (2) refused to strike a prior conviction for sentencing purposes
under section 1385 and People v. Superior Court (Romero) (1996) 13 Cal. 4th 497; and
(3) imposed a sentence that amounts to cruel and unusual punishment.2 We reject these
claims and affirm.

1
  The criminal-threats conviction was under Penal Code section 422, and the identity-
theft conviction was under Penal Code section 530.5, subdivision (a). All further
statutory references are to the Penal Code.
2
 After the record was filed, Crump filed a request to dismiss his appeal as abandoned,
which his appellate counsel argued we should decline until Crump’s competence was
assessed. We exercised our discretion to retain the appeal. (See People v. Nelms (2008)
165 Cal. App. 4th 1465, 1470.)

                                                             1
                                           I.
                                 FACTUAL AND PROCEDURAL
                                      BACKGROUND
         We do not describe in detail the facts underlying the instant offenses because they
are mostly immaterial to the appellate issues. But briefly, in February 2011, Crump sent
a letter to the Oakland business address of a Nation of Islam minister in which he directly
threatened to kill the minister and “pray[ed] for the death and destruction” of the minister
and the minister’s family, claiming that the minister had raped his niece. Crump signed
the letter with the name of one of his professors at a college he attended. An information
charged Crump with one felony count of criminal threats based on his threats to the
minister and one felony count of identity theft based on his use of the professor’s name
without consent.
         The information also alleged two prior convictions for serious felonies based on
two 2005 convictions of criminal threats.3 Both prior convictions were based on an e-
mail Crump sent to a general account for District One of the Alameda County Board of
Supervisors. The e-mail threatened to kill the District One supervisor, his “board
members” and “staff,” and the former Alameda County Sheriff.
         Crump asked to represent himself in the proceedings, and his request was granted
in September 2011. At a pretrial conference a few days later, Crump exhibited “out-of-
control conduct,” prompting the trial court to declare a doubt about his mental
competence, order a hearing on his competency, and appoint counsel to represent him for
that purpose. Based on reports from a psychiatrist and a psychologist, the court in
December found Crump to be competent.
         A month later, in January 2012, Crump had another outburst on the day trial was
set to begin when the trial court indicated that it intended to appoint stand-by counsel for
him. After this outburst, the court terminated his pro. per. status and appointed counsel
for him. In response, Crump refused to attend most of the trial.


3
    The prior convictions for criminal threats were both under section 422.

                                               2
       The jury found Crump guilty of criminal threats and identity theft. Trial on the
prior convictions was bifurcated, and after the trial court found that Crump was the
person who had suffered the two prior convictions and that they constituted serious
felonies and strikes, the jury found the convictions true. Crump then moved to strike the
prior convictions on the ground that the mandatory statutory sentence that would result if
they were not stricken would constitute cruel and unusual punishment under the federal
and state Constitutions.
       Before Crump could be sentenced, his trial counsel declared a doubt about his
competency, and the trial court suspended the proceedings. After considering reports
from three additional mental health experts, the court found Crump to be mentally
incompetent. He was admitted to Atascadero State Hospital.
        In November 2013, well over a year after the trial, the trial court found that
Crump’s competency was restored. A sentencing hearing ensued, and at it the court
denied Crump’s motion to strike his prior convictions on constitutional grounds. In
addition, although Crump had not sought relief under section 1385, the court specifically
declined to strike either conviction under that provision. The court sentenced him to a
total term of 30 years to life in prison, comprised of a term of 25 years to life for criminal
threats as a third strike, a concurrent term of 25 years to life for identity theft, and a term
of five years for having previously been convicted of a serious felony.4
                                               II.
                                         DISCUSSION
       A.     The Trial Court Was Not Required to Hold a New Competency
              Hearing After It Appointed Counsel for Crump.
       Crump claims that his federal due process rights were violated when the trial court
declined to hold a new competency hearing after it appointed counsel for him and
terminated his pro. per. status in January 2012. We are not persuaded.


4
 The 25-years-to-life terms were imposed under sections 667, subdivision (e)(2)(A)(ii)
and 1170.12, subdivision (c)(2)(A)(ii), and the five-year enhancement was imposed under
section 667, subdivision (a).

                                               3
              1.     Additional facts.
       At a pretrial conference on September 29, 2011, the trial court declared a
“substantial doubt” about Crump’s mental competence based on his conduct in court
earlier that day. The court summarized that conduct as follows:
               During the course of this morning, as we tried to go through the . . .
       conference, the defendant repeatedly was loud, talked over the court[,] and
       was obstreperous. At that point[,] the court continued moving along.
       However, when it came to the court talking about [whether he would wear]
       restraints [during trial], the defendant seemed to be getting more and more
       and more agitated.

              Finally, by the end of the morning the defendant . . . jumped up . . .
       and said, I am getting out of here. Both sheriffs then walked to the
       defendant. They are very close to him[,] it’s not far, a couple of feet, and
       the deputy simply put his hand on [the defendant’s] shoulder, at which time
       the defendant began screaming at the top of his lungs [that] . . . he is being
       abused.

             . . . [T]he sheriff was in no way engaging in any conduct that the
       defendant was screaming and yelling about.

              The defendant continued to scream. He continued to yell. He
       continued to have tirades about the fact that he was being abused. Now, we
       are approximately three hours [after] that episode, and, again, he is
       screaming and yelling in the well.

             Now, the court had already formed a reasonable doubt [about] this
       defendant’s competency based upon everything that I observed this
       morning.

               Prior to the screaming episode this morning with the sheriff, the
       defendant simply bowed his head, closed his eyes, and looked down. The
       head would be in a praying position. The defendant simply was
       nonresponsive. Very catatonic, said nothing at all to be immediately
       followed by the tirade that he engaged in in the court’s immediate view and
       direct presence.
       The next day, following the procedure set forth in section 1368, the trial court
appointed counsel for Crump on the competency issue. Crump objected, stating that he
did not want an attorney and would not attend trial if he had one. Despite the court’s

                                             4
reassurance that counsel would be representing him for the competency determination
only and that he would otherwise be retaining his pro. per. status, Crump repeatedly
interrupted the court to reassert that he was pro. per., would not talk to counsel, and did
not want to be present at trial if an attorney was representing him. He eventually had to
be removed from the courtroom while “yelling very loudly.”
       The appointed attorney, who had represented Crump in a previous case, attempted
to speak to him to assess his competence, but “Crump was adamant that he did not want
to speak to [him].” Counsel reviewed transcripts of the previous proceedings and spoke
to some sheriff’s deputies and a court reporter who had also observed Crump. Counsel
opined that Crump “understands the nature and purpose of these proceedings, and . . .
grasps his own role in that” but expressed “a doubt as to [Crump’s] capacity rationally to
conduct his own defense” based on his “refusal on two occasions to speak to someone
about a subject in a rational way that’s independent of his right to represent himself, at
least listen to somebody on two occasions.” When counsel raised the possibility that
Crump might be unwilling to talk with him because of his earlier representation, Crump
stated repeatedly that he did not want to talk to any attorney or have any attorney
represent him.
       The trial court found “substantial evidence” that Crump was mentally
incompetent, suspended the proceedings, ordered a competency hearing, and appointed a
psychiatrist and a psychologist to evaluate him and to prepare reports. The court directed
that the reports address, in addition to the general question of “whether [Crump] is or is
not mentally incompetent,” the questions whether he “[i]s . . . presently able to cooperate
in a rational manner in presenting a defense” and whether he “[i]s . . . presently able to
competently represent himself at trial, i.e., act as his own attorney.” After complaining
that he did not have a “mental disorder” and was “not talking to no psychologist,” Crump
began screaming that the sheriff’s deputies were hurting him and had to be removed from
the courtroom.
       In November 2011, the appointed psychiatrist, Jennifer Chaffin, M.D., and a new
appointed psychologist, Charles Meyers, Ph.D., both submitted reports concluding that

                                              5
Crump was competent. Crump refused to meet with either doctor, and both reports were
based on a review of information from previous cases and documents and hearing
transcripts from this case. In addition, Dr. Chaffin spoke to a sheriff’s deputy where
Crump was jailed, and Dr. Meyers spoke to the attorney appointed to represent Crump for
the competency issue.
       Dr. Chaffin opined that Crump had a mental disorder, “Personality Disorder Not
Otherwise Specified with paranoid, antisocial[,] and borderline traits.” She concluded,
however, that he was able both to understand the proceedings and to conduct his own
defense. Despite the trial court’s direction to determine whether Crump could “cooperate
in a rational manner in presenting a defense,” Dr. Chaffin’s report did not address that
issue and simply stated that Crump’s “ability to rationally assist counsel [was] not in
question” because he was pro. per.
       Dr. Meyers determined that Crump “may very well and probably does have a
personality disorder that includes paranoid features[] but [any] such . . . disorder in itself
cannot be the basis for a finding of incompetence to stand trial.” As did Dr. Chaffin,
Dr. Meyers concluded that Crump both understood the proceedings and was able to
conduct his own defense. But unlike Dr. Chaffin, Dr. Meyers also addressed whether
Crump could cooperate with counsel in presenting a defense:
               [O]ne can safely characterize [Crump’s] stance as habitually
       suspicious, self-righteous[,] and hostile to the point of seeming out of touch
       with reality and therefore irrational. But in the context of deciding whether
       or not [he] is competent to stand trial, that irrationality must be a product of
       a severe mental disorder to be relevantly “irrational.” [He] does not suffer
       from a severe mental disorder. He is an extreme character who chooses
       with whom to cooperate and against whom to fight. He chooses not to
       cooperate with any attorneys, all of whom, prosecution and defense, as well
       as those attorneys who have been appointed to serve as judges, are
       corrupt. . . . Accordingly, [he] has struck out on his own, exercising his
       right to represent himself.
       At a hearing in early December 2011, the parties stipulated that the trial court
could determine Crump’s competency based on the written reports. The court then
determined that Crump was competent and reinstated the proceedings. The attorney

                                               6
appointed to represent him for the competency issue withdrew, and the court informed
Crump he could continue to represent himself.
       On January 4, 2012, the day trial was to begin, the trial court “indicated that [it]
was attempting to appoint stand-by counsel.” As described by the court, “[A]s soon as
[Crump] heard that—he hadn’t even walked into the courtroom—that the Court was
going to appoint stand-by counsel, he began screaming. He said, ‘If you are going to
appoint stand-by counsel, you will do this trial without me.’ [¶] His quote was, ‘Give a
reason to find me guilty, [b]itch.’ And the other quote was, ‘Go ahead and find me guilty
now.’ ” He also said “ ‘[f]uck you’ ” to the court. The court then indicated that “to the
extent that [Crump] is again as disruptive as he was this morning prior to proceeding, the
stand-by counsel will be appointed to go forward and [Crump’s] right to self-
representation will, in fact, be terminated.” The next day, Crump refused to enter the
courtroom, and the court terminated his self-representation based on his prior conduct
and appointed counsel to represent him.
              2.     Crump’s reaction to the January 2012 appointment of counsel
                     did not require a new competency hearing.
       A defendant who, “as a result of mental disorder or developmental disability, . . .
is unable to understand the nature of the criminal proceedings or to assist counsel in the
conduct of a defense in a rational manner” is not competent to stand trial. (§ 1367,
subd. (a); People v. Ramos (2004) 34 Cal. 4th 494, 507 (Ramos).) The key issue is
whether the defendant has “ ‘ “ ‘sufficient present ability to consult with his lawyer with
a reasonable degree of rational understanding’ and ‘a rational as well as factual
understanding of the proceedings against him.’ ” ’ ” (Ramos, at p. 507.) If “a doubt
arises in the mind of the judge as to the mental competence of the defendant” at any time
before judgment, further inquiry into the defendant’s sanity is required. (§ 1368,
subd. (a); Ramos, at p. 507.)
       “Both federal due process and state law require a trial [court] to suspend trial
proceedings and conduct a competency hearing whenever the court is presented with
substantial evidence of incompetence, that is, evidence that raises a reasonable . . . doubt

                                              7
concerning the defendant’s competence to stand trial.” (People v. Rogers (2006)
39 Cal. 4th 826, 847.) Our state Supreme Court “ha[s] said that this standard is satisfied if
at least one expert who is competent to render such an opinion, and who has had a
sufficient opportunity to conduct an examination, testifies under oath with particularity
that, because of mental illness, the accused is incapable of understanding the proceedings
or assisting in his defense.” (People v. Lewis and Oliver (2006) 39 Cal. 4th 970, 1047.)
On the other hand, “a defendant must exhibit more than bizarre, paranoid behavior,
strange words, or a preexisting psychiatric condition that has little bearing on . . . whether
the defendant can assist his defense counsel.” (Ramos, supra, 34 Cal.4th at p. 508.)
       Where, as here, a competency hearing is held and the defendant is found
competent to stand trial, “a second competency hearing is required only if the evidence
discloses a substantial change of circumstances or new evidence is presented casting
serious doubt on the validity of the prior finding of the defendant’s competence.”
(People v. Medina (1995) 11 Cal. 4th 694, 734.) Again, the trial court must determine
whether there is “substantial evidence [of] competency.” (People v. Kaplan (2007)
149 Cal. App. 4th 372, 384-385.) Being mindful that “ ‘ “[a]n appellate court is in no
position to appraise a defendant’s conduct in the trial court as indicating insanity, a
calculated attempt to feign insanity and delay the proceedings, or sheer temper” ’ ”
(People v. Marshall (1997) 15 Cal. 4th 1, 33), we review the court’s decision not to hold a
competency hearing for an abuse of discretion. (Ramos, supra, 34 Cal.4th at p. 507.)
       Crump claims that the January 2012 appointment of stand-by counsel and
subsequent termination of his pro. per. status was the requisite “substantial change in . . .
circumstances” after he was originally found competent the previous month. According
to him, Dr. Chaffin’s and Dr. Meyers’s reports “did not adequately address the critical
question whether [he] could rationally cooperate with appointed counsel” because he was
representing himself at that time. He argues that “once counsel was appointed[,] . . . [h]e
withdrew from the proceedings, refused to speak with his appointed attorney, refused to
attend trial, repeatedly harangued the [trial] court with a delusional belief that he was the


                                              8
object of a conspiracy to persecute him, and otherwise acted in such bizarre ways that a
reasonable judge would have harbored a reasonable doubt whether [he] was competent.”
       In considering this argument, we first take a moment to address its scope. Crump
exclusively relies on his reaction to the January 2012 appointment of counsel in arguing
that new evidence or a substantial change in circumstances required a new competency
hearing. Although he also discusses the evidence related to the trial court’s later
determination that he was incompetent, in his opening brief he relies on that evidence
mainly to argue that, should we determine an error occurred, a remand for a retrospective
competency hearing is unwarranted. In his reply brief, however, he also makes the
cursory argument that progress reports submitted after he was sent to Atascadero “show[]
beyond any doubt that [he] was incompetent throughout the trial” and that “[t]he trial of
this mentally incompetent individual violated due process under the [federal]
Constitution.” To the extent this language can be construed as a separate claim, we
conclude it is forfeited. (See People v. Newton (2007) 155 Cal. App. 4th 1000, 1005
[arguments first raised in reply brief need not be considered]; People v. Felton (2004)
122 Cal. App. 4th 260, 273 [finding argument waived where defendant did not “support it
with citation to authority and reasoned argument”].)
       Turning to the merits of the claim Crump has properly presented, we first address
the contention that Dr. Chaffin’s and Dr. Meyers’s reports failed to sufficiently address
his ability to assist defense counsel. Crump correctly states that Dr. Chaffin’s report did
not evaluate whether he could rationally assist an attorney in presenting a defense. We
disagree, however, that Dr. Meyers “reached an equivocal opinion” on this issue because
he acknowledged Crump’s irrationality but determined it was not due to a legally
cognizable mental disorder. Whether Dr. Meyers was ultimately correct that the possible
“personality disorder” he identified could not support a finding of incompetency, an issue
Crump argues at length, Dr. Meyers specifically found that Crump “chooses with whom
to cooperate and against whom to fight . . . [and] chooses not to cooperate with any
attorneys.” In other words, the doctor concluded that the difficulty Crump had
cooperating with attorneys was volitional. Crump does not explain why this opinion was

                                             9
insufficient to support a determination that, as of January 2012, he was able to cooperate
with counsel.
       We also disagree that Crump’s reaction to the appointment of counsel in January
2012 constituted a substantial change in circumstances or new evidence that triggered the
need for another competency hearing. Before the trial court originally found Crump
competent, it appointed counsel for him on the competency issue, and he made clear his
opposition to having any attorney represent him. Crump argues that his reaction in
January 2012 was “new evidence of irrationality” because he “was unable to comprehend
the role of stand-by counsel . . . [and] refused to enter[] the courtroom if the attorney was
present.” But the record indicates he did not understand the role of counsel appointed for
the first competency hearing either, and after that appointment, he consistently stated he
would not attend the trial if an attorney was representing him. Thus, his feelings about
counsel were “nothing new to the court,” and Dr. Meyers had already considered them in
determining that Crump was capable of cooperating with counsel. (People v. Blacksher
(2011) 52 Cal. 4th 769, 851.) Nor did Crump’s reaction to the later appointment of
counsel, while “bizarre” and “paranoid,” suggest his mental health had deteriorated in
any way that impacted his ability to assist in his own defense. (Ramos, supra, 34 Cal.4th
at p. 508.) In fact, that reaction was predictable given his behavior at previous hearings,
and it did not “cast[] serious doubt” on the original competency determination.
(People v. Medina, supra, 11 Cal.4th at p. 734.) As a result, the trial court did not abuse
its discretion by not holding another competency hearing after appointing counsel.
       B.       The Trial Court Properly Declined to Strike Crump’s Prior
                Convictions for Sentencing Purposes.
       Crump argues that the trial court abused its discretion by not striking one of his
prior convictions for sentencing purposes under section 1385 and Romero, supra,
13 Cal. 4th 497. We disagree.
       Crump moved to strike the prior convictions on the basis that the resulting
sentence would otherwise constitute cruel and unusual punishment, not under section
1385. The trial court nevertheless considered the latter issue and determined that striking

                                             10
the convictions under section 1385 was inappropriate. It explained that when it
“balance[d] the rights of this defendant [against] the interests of society, [it] conclude[d]
that the furtherance of justice compels [its] not striking these prior convictions” and that
Crump did not “fall outside the . . . spirit” of the Three Strikes law. The court identified
the “substantial aggravating factors” that Crump had (1) previously been convicted of the
same type of conduct, “criminally threatening public officials and members of the
community”; (2) exhibited “a pattern of regular and/or increasingly serious criminal
behavior,” given the two prior convictions and “other misdemeanor convictions” within
the previous six-and-a-half years; and (3) “served two prior prison terms,” followed by
“unsatisfactory” conduct on parole.
       A trial court may, on its own motion and “in furtherance of justice,” dismiss a
finding that a defendant has previously been convicted of a strike. (§ 1385, subd. (a);
People v. Carmony (2004) 33 Cal. 4th 367, 373; Romero, supra, 13 Cal.4th at pp. 529-
530.) “In ruling whether to [do so] . . ., or in reviewing such a ruling, the court in
question must consider whether, in light of the nature and circumstances of his present
felonies and prior serious and/or violent felony convictions, and the particulars of his
background, character, and prospects, the defendant may be deemed outside the [Three
Strikes law]’s spirit, in whole or in part, and hence should be treated as though he had not
previously been convicted of one or more serious and/or violent felonies.” (People v.
Williams (1998) 17 Cal. 4th 148, 161.)
       We review for an abuse of discretion the determination whether to dismiss a strike
under section 1385. (People v. Carmony, supra, 33 Cal.4th at p. 374.) The Three Strikes
law, which is “ ‘intended to restrict courts’ discretion in sentencing repeat
offenders[,]’ . . . [¶] . . . [¶] . . . creates a strong presumption that any sentence that
conforms to [its] sentencing norms is both rational and proper.” (Id. at pp. 377-378.) As
a result, “a trial court will only abuse its discretion in failing to strike a prior felony
conviction . . . in limited circumstances,” such as where it did not realize it had discretion
to do so, where it “considered impermissible factors in declining to dismiss” the
conviction, or where “ ‘the sentencing norms [of the Three Strikes law] produce[] an

                                               11
“arbitrary, capricious[,] or patently absurd” result’ under the specific facts of a particular
case.” (Id. at p. 378.)
       Crump does not claim that the trial court misunderstood the scope of its discretion
or considered improper factors. Instead, he argues that he falls “outside the spirit of the
Three Strikes law” for four different reasons: (1) the two prior convictions “arose out of
a single act”; (2) he “is not a career criminal”; (3) he never followed through on any of
his threats; and (4) his “crimes appear to be the product of mental illness.” We consider
each reason in turn.
       Resolution of the first issue—whether the two prior convictions arose from a
single act—is governed by People v. Vargas (2014) 59 Cal. 4th 635 (Vargas), which was
decided a few months after Crump submitted his opening brief. In Vargas, our state
Supreme Court held that “two prior convictions arising out of a single act against a single
victim can[not] constitute two strikes under the ‘Three Strikes’ law,” requiring a trial
court to dismiss one of them. (Id. at pp. 637, 639.) The defendant in Vargas had
previously been convicted of robbery and carjacking, crimes that “were not only tried in
the same proceeding and committed during the same course of conduct . . . [but also]
based on the same act, committed at the same time, and against the same victim.” (Id. at
p. 638.) The Supreme Court concluded that treating the defendant as a “third strike
offender[] was inconsistent with the intent underlying both the legislative and initiative
versions of the Three Strikes law”:
              The initiative version of the Three Strikes law came into being when
       1994’s Proposition 184 was passed by the voters. As the ballot argument in
       favor of that initiative explained:“Here's how it works: [¶] Strike One:
       One serious/violent felony serves as a first strike toward a stiffer prison
       term. [¶] Strike Two: second felony conviction with one prior
       serious/violent felony, DOUBLES the base sentence for the conviction.
       Any additional enhancements under existing law, including those for prior
       convictions, are then added. [¶] . . . [¶] Strike Three: A third felony
       conviction, with two serious/violent prior felonies, TRIPLES the base
       sentence or imposes 25 years to life, whichever is greater.” [Citations.]
             Given this information, the voting public would reasonably have
       understood the “Three Strikes” baseball metaphor to mean that a person

                                              12
       would have three chances—three swings of the bat, if you will—before the
       harshest penalty could be imposed. The public also would have understood
       that no one can be called for two strikes on just one swing. Permitting the
       trial court below to treat defendant’s 1999 robbery and carjacking
       convictions as separate strikes—despite the fact they were based on a single
       criminal act—would do just that, and thus contravene the voter’s clear
       understanding of how the Three Strikes law was intended to work. Given
       the obvious twinning of the language used in the legislative version of the
       Three Strikes law, we discern no different intent with that version of the
       law.
(Vargas, at pp. 645-646.)
       In reaching its conclusion, the Court emphasized it was addressing a single
criminal act, not “multiple criminal acts . . . committed in a single course of conduct.”
(Vargas, supra, 59 Cal.4th at p. 648, italics omitted.) It disagreed with the Attorney
General’s contention that a defendant “poses a greater risk to society merely because the
Legislature has chosen to criminalize the act in different ways,” because “that it has done
so does not of itself make an offender more blameworthy, or more dangerous, within the
meaning of the Three Strikes law.” (Id. at pp. 646-647.) Where, in contrast, a defendant
commits multiple criminal acts, even if on the same occasion, the court agreed there was
a “ ‘qualitatively higher risk to public safety’ ” (id. at p. 646), consistent with its earlier
holding in People v. Benson (1998) 18 Cal. 4th 24 that two convictions could both be
treated as strikes even though the “crimes could not be separately punished at the time
they were adjudicated because they were committed during the same course of conduct
(§ 654).” (Vargas, at p. 638.)
       Crump argues that his prior convictions “arose out of a single act” because they
“arose out of a single e-mail that he sent to a single person.” We disagree. A conviction
of criminal threats requires proof “ ‘(1) that the defendant “willfully threaten[ed] to
commit a crime which will result in death or great bodily injury to another person,”
(2) that the defendant made the threat “with the specific intent that the statement . . . is to
be taken as a threat, even if there is no intent of actually carrying it out,” (3) that the
threat . . . was “on its face and under the circumstances in which it [was] made, . . . so
unequivocal, unconditional, immediate, and specific as to convey to the person

                                               13
threatened, a gravity of purpose and an immediate prospect of execution of the threat,”
(4) that the threat actually caused the person threatened “to be in sustained fear for his or
her own safety or for his or her immediate family’s safety,” and (5) that the threatened
person’s fear was “reasonabl[e]” under the circumstances.’ ” (In re George T. (2004)
33 Cal. 4th 620, 630.) Here, Crump’s convictions were based on two separate threats to
commit two separate crimes against two separate victims: one to kill the county
supervisor, and one to kill the sheriff. Crump provides no authority for the proposition
that multiple threats are transformed into a single act under Vargas, supra, 59 Cal. 4th 635
merely because they happen to be made in the same document. The trial court was not
required to strike one of the prior convictions under Vargas because the convictions were
not based on a single act.5
       We may more quickly dispose of Crump’s remaining arguments for why his
circumstances fall “outside the spirit of the Three Strikes law.” We reject his second
contention—that he is not a career criminal because his criminal record is not long in
comparison to that of other Three Strikes offenders—because the fact that courts have
properly sentenced “worse” criminals under the Three Strikes law does not permit an
inference that offenders with shorter records necessarily fall outside the spirit of the law.
Moreover, Crump fails to identify any cases in which defendants with records similar to
his avoided being sentenced under the Three Strikes law.
       His third contention—that his circumstances fall outside the spirit of the Three
Strikes law because he never attempted to physically harm the targets of his threats—is
similarly unavailing. Many serious crimes not involving physical violence are subject to
the Three Strikes law, including criminal threats. (See generally § 1192.7, subd. (c)(1)
[listing categories of serious felonies].) Moreover, while a conviction of criminal threats

5
  People v. Rusconi (2015) 236 Cal. App. 4th 273 held that Vargas, supra, 59 Cal. 4th 635
is inapplicable when two prior convictions involve a single act but “multiple victims of
violence.” (Rusconi, at pp. 279-281.) Because we base our holding on the fact that
Crump’s prior convictions involved multiple acts, not merely multiple victims, we need
not and do not decide whether Rusconi’s holding is consistent with Vargas’s statement
that “no one can be called for two strikes on just one swing.” (Vargas, at p. 646.)

                                             14
“ ‘does not require that the violator intend to cause death or serious bodily injury to the
victim, not all serious injuries are suffered to the body. The knowing infliction of mental
terror is equally deserving of moral condemnation.’ ” (People v. Solis (2001)
90 Cal. App. 4th 1002, 1024, italics omitted [holding that violation of section 422 is “act
of violence” for purposes of “multiple-victim exception to section 654”].) Crump is not
entitled to relief merely because crimes more egregious than the ones he committed are
also subject to the Three Strikes law.
       Lastly, we reject Crump’s fourth argument that his circumstances fall outside the
spirit of the Three Strikes law because his “crimes appear to be the product of mental
illness.” Crump does not argue that the trial court failed to take his mental condition into
account, and the court specifically stated it had considered “the particulars of [Crump’s]
background, character[,] and prospects” in reaching its ruling. Nor does he offer any
authority for the proposition that the spirit of the Three Strikes law is violated by
sentencing mentally disordered but competent defendants under it. We are not in a
position to second-guess the Legislature’s policy decision to impose long sentences on
such defendants who have repeatedly engaged in serious criminal behavior. We conclude
that the court properly exercised its discretion in refusing to strike either prior conviction.
       C.     Crump’s Sentence Does Not Constitute Cruel and Unusual
              Punishment.
       Finally, Crump claims that his sentence violates the prohibition against cruel and
unusual punishment under state and federal law. While we recognize that his sentence is
lengthy, we cannot agree with him that it is unconstitutional.
       When faced with a claim of cruel and unusual punishment under either the federal
or state Constitution, “[a] reviewing court determines whether a particular penalty given
‘ “is so disproportionate to the crime for which it is inflicted that it shocks the conscience
and offends fundamental notions of human dignity.” ’ ” (People v. Cole (2004)
33 Cal. 4th 1158, 1235.) “We . . . use a three-pronged approach to determine whether a
particular sentence is grossly disproportionate.” (People v. Johnson (2010)
183 Cal. App. 4th 253, 296.) “First, we review ‘the nature of the offense and/or the

                                              15
offender, with particular regard to the degree of danger both present to society.’ ” (Ibid.)
This analysis requires consideration of “ ‘the circumstances of the offense, including the
defendant’s motive, the extent of the defendant’s involvement in the crime, the manner in
which the crime was committed, and the consequences of the defendant’s acts,’ ” as well
as “ ‘the defendant’s age, prior criminality[,] and mental capabilities.’ ” (Cole, at
p. 1235.) “Second, we compare the challenged punishment with punishments prescribed
for more serious crimes in our jurisdiction. [Citation.] Third, and finally, we compare
the challenged punishment to the punishments for the same offense in other jurisdictions.
[Citation.] The importance of each of these prongs depends upon the facts of each
specific case[, and] . . . we may base our decision on the first prong alone.” (Johnson, at
pp. 296-297.) “ ‘Whether a punishment is cruel or unusual is a question of law for the
appellate court, but the underlying disputed facts must be viewed in the light most
favorable to the judgment.’ ” (People v. Mantanez (2002) 98 Cal. App. 4th 354, 358.)
       Here, Crump addresses only the first prong, arguing that his sentence is “grossly
disproportionate to [his] culpability” for the same reasons he identified in his previous
claim involving section 1385. He contends that he “committed two acts that resulted in
three felonies, none of which involv[ed] physical assault or injury.” But the fact is he
directly threatened three different individuals and some of their associates and family
members. As discussed above, the crime of criminal threats is a serious felony that
involves the intentional infliction of mental suffering on others. While it does not require
the infliction of physical violence, it is far from victimless, and we cannot discount its
seriousness.
       Crump also argues that he “has a history of mental illness and persecutory
delusions that may well have caused him to write the threatening messages[] and . . .
lessens his culpability.” We acknowledge that a sentence of 30 years to life seems harsh
for someone with his characteristics. But “whenever a putatively disproportionately
harsh sentence is specified under the Three Strikes law, it is subject to judicial
modification at sentencing [under section 1385] if the sentencing court deems it
appropriate. [Citation.] This safety valve suffices for constitutional purposes; no greater

                                             16
and more informed wisdom concerning an offender’s culpability is, as a matter of course,
available to a reviewing court.” (People v. Mantanez, supra, 98 Cal.App.4th at pp. 366-
367.) And here, the role Crump’s mental issues may have played in his crimes is
speculative, as his phrase “may well have” recognizes. Even if we assume that he had a
mental disorder when he committed the offenses, there has been no showing that such a
disorder prevented him from controlling his actions, prevented him from understanding
what he was doing, or otherwise “diminish[ed his] personal culpability.” (People v.
Castaneda (2011) 51 Cal. 4th 1292, 1344-1345 [holding death penalty not cruel and
unusual punishment for defendant with antisocial personality disorder].) We cannot
conclude on this record that his sentence constitutes cruel and unusual punishment.
                                          III.
                                      DISPOSITION
      The judgment is affirmed.




                                                _________________________
                                                Humes, P.J.


We concur:


_________________________
Dondero, J.


_________________________
Banke, J.




                                           17